Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine dampening suspension assembly of independent claims 1 and 11 comprising, inter alia, a foam damper assembly circumferentially surrounding a portion of a suspension rod, the foam damper assembly comprising a capsule having a first capsule portion and a second capsule portion releasably interlocked with the first capsule portion by a dovetail joint, the first capsule portion comprising a male dovetail of the dovetail joint and the second capsule portion comprising a female dovetail of the dovetail joint, a first foam friction element disposed in a first trough defined in the first capsule portion of the capsule, and a second foam friction element disposed in a second trough defined in the second capsule portion of the capsule, the second foam friction element opposite the first foam friction element along the radial direction; wherein the first foam friction element is compressed between opposing sidewalls of the first trough along the circumferential direction and is compressed against the suspension rod along the radial direction, and wherein the second foam friction element is compressed between opposing sidewalls of the second trough along the circumferential direction and is compressed against the suspension rod along the radial direction.  Such dovetail joint configuration provides a more uniform compression and minimizes the overall volume of the foam compared to traditional cylindrical foam configurations.  Moreover, as discussed in ¶ [0041] of Applicant’s specification, “[t]he wedging action mechanically locks the first and second capsule portions 208 and 210 together to effectively form a continuous circumferential 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711